BROADDUS, J.
Defendant insists that under the evidence plaintiff was not entitled to recover; and that is the only question presented for our determination. It will be perceived that there can be no complaint as to the sufficiency of the skid itself, but the ground upon which plaintiff seeks to recover is, that It was not properly secured, in which respect defendant failed in its duty to its employees.
A skid is a simple contrivance used for handling heavy articles under many conditions and was especially adapted for the work plaintiff was performing *560when he was injured. Every person of ordinary intelligence and observation is familiar with the variety of circumstances under which it is utilized, but it is probably used more often in connection with the loading and unloading of wagons and freight cars than for any other purpose. When thus used it is seldom permanently attached to any object but only placed for the time being and removed when the particular work in progress is completed. The evidence in this case, however, showed that the skid in question was removed at no time, remaining at all times in the same position. Would this difference and its constant employment impose upon defendant to have had it firmly attached to' the doorsill or the ground so as to render it immovable? is the question to be settled.
It is a well-established principle that the master is not bound to use the latest and best appliance for the use of his servant but that he has performed his duty when he adopts that which is -in general use. Minnier v. Railroad, 167 Mo. 99; Blanton v. Dold, 109 Mo. 64; Steinhauser v. Spraul, 127 Mo. 562. Nor is he bound to adopt any particular method in doing his work, but that he may conduct his business in his own way, and that the servant knowing the hazard of his employment impliedly waives the right to compensation for injuries incidentally resulting therefrom, although a different method of conducting the work would have been less dangerous. Bradley v. Railroad, 138 Mo. 293.
With a skid such as was ordinarily used for such purposes, the defendant, in law, had the right to transfer its barrels of beer from one department of its place of business to* the other in the manner detailed by rolling them down one skid and up another; and the hazard, if any, attending this method adopted by the defendant in conducting his business, was one which the plaintiff impliedly assumed in his contract of employment. But it is proper to go further, if possible, and distinguish between what may be regarded as a proper appliance, *561the right of defendant to conduct his business in his own manner, and that of the method in which the appliance (the skid) was secured for the safety of the employee. And we believe such a distinction may be properly drawn from the circumstances of the case. And if it was a condition over which the defendant alone had control and the power to correct, perhaps defendant would be liable for a failure to provide against a danger which might be obviated by making secure the appliance. But the skid was a simple appliance used to aid the servant in the performance of the ordinary labor of moving barrels from one place to another, which if not safely placed and secured was a matter as open to the observation of the plaintiff as the defendant; and it was a defect which required no skill to remedy and which could have been effected as readily by the servant as by the master. The facts in this case stand upon a parity to one wherein the master provides for the use of his servant' a hoe insecure upon its handle, a condition equally apparent to both and one which the servant can correct as easily and safely as the master. There would be as much reason for holding the master liable in one instance as in the other. The defect was obvious; the hazard was such as usually attended the use of the skid as then placed; and it is an undeniable rule that the servant assumes the risks of such hazard.
But there is another test to be applied, viz.: Was the skid secured in the usual manner? Common observation teaches us that it was. If it was secured and used in the ordinary manner, defendant, under the rule, was not required to do more, although it may have been safer to have secured it in some other way. Mason v. Mining Co., 82 Mo. App. loc. cit. 370; O’Mellia v. Railroad, 115 Mo. 205; Huhn v. Railroad, 92 Mo. 440; Kane v. The Falk Co., 93 Mo. App. 209.
For the reasons given the cause is reversed.
All concur.